 1

 2

 3
                                                    4/13/2021
                                                          JB
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,             CR No.   2:21-cr-00177-AB
11              Plaintiff,                 I N F O R M A T I O N

12              v.                         [18 U.S.C. §§ 1341, 1346, 2(b):
                                           Honest Services Mail Fraud]
13   JOVANA TAMEKA NETTLES,

14              Defendant.

15

16         The Acting United States Attorney charges:
17                             COUNTS ONE THROUGH THREE
18                        [18 U.S.C. §§ 1341, 1346, 2(b)]
19   A.    INTRODUCTORY ALLEGATIONS
20         1.   Defendant JOVANA TAMEKA NETTLES was a California Department
21   of Motor Vehicles employee who began working for the California DMV
22   on March 10, 2004, and resigned on March 14, 2018.        From March 2,
23   2015, until her resignation on March 14, 2018, defendant worked as a
24   manager in the Lincoln Park office of the California DMV.       As a
25   result of the positions that defendant NETTLES held, she owed a
26   fiduciary duty to the citizens of the State of California and to the
27   California DMV.
28   ///
 1   B.   THE SCHEME TO DEFRAUD

 2        2.   Beginning on an unknown date and continuing to on or about
 3   January 25, 2017, in Los Angeles County, within the Central District
 4   of California, and elsewhere, defendant NETTLES, knowingly and with
 5   intent to defraud, devised, participated in, and executed a scheme to
 6   defraud the California DMV and the citizens of the State of
 7   California of their right to the honest services of their public
 8   officials by means of bribery, materially false and fraudulent
 9   pretenses and representations, and the concealment of material
10   information.
11        3.   The scheme to defraud operated, in substance, in the
12   following manner:
13             a.   Brokers would identify and solicit people who wanted a
14   driver’s license issued by the California DMV, but who were unable to
15   pass the written test, driving test, or both, as legally required to
16   validly obtain a driver’s license.
17             b.   Brokers would negotiate prices the driver’s license
18   applicants would pay in cash in exchange for fraudulently receiving
19   passing scores on the written test, driving test, or both, in order
20   to obtain a California driver’s license that they were not otherwise
21   eligible to receive.
22             c.   Brokers would contact a DMV employee co-conspirator
23   and agree to pay that DMV employee a cash bribe so that driver’s
24   license applicants could ultimately obtain a driver’s license without
25   taking or passing some or all of the necessary tests.
26             d.   That DMV employee, in turn, would solicit the services
27   of, and arrange for the payment of a portion of, the cash bribes to
28   different California DMV employees, who would make fraudulent entries
                                          2
 1   in California DMV computer records to indicate that an applicant had

 2   passed the required tests without the applicant actually taking or

 3   passing those tests.   One of those other DMV employees, T.R., then

 4   subcontracted some of the fraud work to defendant NETTLES.   Defendant

 5   NETTLES would then fraudulently enter passing scores for applicants

 6   and issue instructional permits for those applicants, even though the

 7   applicants had not taken or passed the required tests.

 8             e.   The other California DMV employees would agree to

 9   accept cash bribes in exchange for making the fraudulent entries and

10   would themselves log into the DMV database, access the driver’s

11   license applicant records using a DMV credential identification

12   number, and make the fraudulent entries.

13             f.   Thereafter, the DMV employee would pay a portion of

14   the cash bribes received from the brokers to the other California DMV

15   employees in exchange for making the fraudulent entries and, in the

16   case of T.R., T.R. would then pay at least a portion of the money

17   that she received to defendant NETTLES.

18             g.   As a result of the fraudulent entries that an

19   applicant had passed the required tests, the California DMV would

20   ultimately prepare and mail a California driver’s license to the

21   applicant that the applicant was not lawfully entitled to receive.

22

23

24

25

26

27

28

                                        3
 1   C.    USE OF THE MAIL

 2         On or about the dates listed below, within the Central District
 3   of California and elsewhere, defendant NETTLES, for the purpose of
 4   executing the above-described scheme to defraud, willfully caused the
 5   California DMV to place, in an authorized depository for mail matter
 6   to be sent and delivered by the United States Postal Service
 7   according to the directions thereon, a California driver’s license to
 8   each applicant identified below, which the applicant was not legally
 9   entitled to receive and which was instead the result of defendant
10   NETTLES accepting cash bribes to make fraudulently entries into the
11   DMV database of test scores on the tests required for a California
12   driver’s license:
13   ///
14   ///
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        4
 1   COUNT   DATE        ITEM MAILED
 2   ONE     4/14/2016  California     DMV mailed a California driver’s
                        license to     L.O.V.G.
 3
     TWO     7/26/2016  California     DMV mailed a California driver’s
 4                      license to     K.C.
     THREE   11/10/2016 California     DMV mailed a California driver’s
 5                      license to     R.H.

 6
                                       TRACY L. WILKISON
 7                                     Acting United States Attorney
 8

 9

10
                                       BRANDON D. FOX
11                                     Assistant United States Attorney
                                       Chief, Criminal Division
12
                                       MARK A. WILLIAMS
13                                     Assistant United States Attorney
                                       Chief, Environmental and
14                                     Community Safety Crimes Section

15                                     ERIK M. SILBER
                                       AMANDA M. BETTINELLI
16                                     Assistant United States Attorneys
                                       Environmental and Community
17                                     Safety Crimes Section

18

19

20

21

22

23

24

25

26

27

28

                                       5
